Citation Nr: 0615723	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  93-28 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969, including honorable combat service in the 
Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought on 
appeal.  The Board reviewed this appeal on six previous 
occasions and each time determined that additional 
development was required to properly evaluate the claim.  The 
appeal is now properly returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has post-traumatic stress disorder due to 
stressful events experienced during his service in Vietnam.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred as a consequence 
of active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran contends that he developed post-traumatic stress 
disorder as a consequence of his service for one year in the 
Republic of Vietnam.  His service personnel records show that 
he served in Vietnam as a cannoneer and the records from the 
U. S. Army and Joint Services Records Research Center 
(JSRRC), formerly the U. S. Armed Services Center for Unit 
Records Research (CURR), show that the unit to which the 
veteran was attached was under mortar attack on many 
occasions during the time period that the veteran was 
assigned to that unit.  The veteran's sister submitted a 
statement in May 2005, reflecting her recollection of the 
veteran returning from Vietnam a changed man.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Otherwise, 
corroborative evidence of the in-service stressors is 
required.  See 38 C.F.R. § 3.304(f).  The diagnosis of a 
mental disorder must conform to the DSM-IV and be supported 
by the findings of a medical examiner.  See 38 C.F.R. 
§ 4.125(a).

The veteran made application for VA benefits in October 1991 
and averred that he had developed post-traumatic stress 
disorder as a consequence of his experiences in Vietnam.  He 
related a number of incidents in which he feared for his life 
or was overwhelmed by the sight of injured soldiers.  Upon VA 
examination in December 1991 by a psychiatrist, a diagnosis 
of post-traumatic stress disorder was rendered.

In January 1997, a VA psychology resident reported that the 
veteran met diagnostic criteria of post-traumatic stress 
disorder.  A report the following month authored by that 
resident and a licensed clinical psychologist reflected a 
diagnostic impression of post-traumatic stress disorder or 
malingering; a diagnosis of mixed anxiety and depressive 
disorder was also rendered.  Upon examination by two VA 
physicians in February 1997, it was reported that there was 
not enough documented history of symptom complaints to 
warrant a diagnosis of post-traumatic stress disorder.

The veteran underwent treatment at a Vet Center from January 
1997 to May 1997 for psychiatric complaints.  Unfortunately, 
the treatment notes were not of record at the time of the 
February 1997 VA examination nor are they currently of 
record.  What is now associated with the claims folder, 
however, are two summary reports from a therapist from the 
Vet Center relating that the veteran was treated for post-
traumatic stress disorder in 1997.

In August 2000, the veteran underwent VA examination by two 
physicians.  The examiners did not render a diagnosis of 
post-traumatic stress disorder, reporting that the veteran 
did not remember much and did not participate in any 
treatment for his psychiatric complaints.  It was recommended 
that he undergo neurocognitive evaluation.  No such 
evaluation has been scheduled.

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Given the evidence as outlined above, the Board finds that 
records from JSRRC show that the veteran probably experienced 
mortar fire and shelling of his base camp and work areas as 
described by the veteran.  This evidence is deemed to be 
independent corroboration of the veteran's in-service 
stressors.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  
Specifically, the unit records reveal that the veteran's unit 
was present during mortar attacks and the fact that the 
veteran was present with his unit suggests that he was, in 
fact, exposed to the attacks.  Consequently, the Board finds 
that the veteran's stressors have been corroborated by 
independent evidence.  

The medical evidence of record is conflicting, however, the 
opinions that do not conclude with a diagnosis of post-
traumatic stress disorder appear to be based on the lack of 
evidence of treatment for psychiatric complaints.  VA has had 
the opportunity to request treatment records for the past 
nine years, but has only requested a summary report from the 
facility identified as the location for psychiatric 
treatment.  The private treatment records associated with the 
claims folder show a few complaints of anxiety and VA 
treatment records include the note referenced above by a 
psychology resident that the veteran met the diagnostic 
criteria for post-traumatic stress disorder.  Therefore, 
because the first VA psychiatrist to examine the veteran made 
a diagnosis of post-traumatic stress disorder and the summary 
of treatment from the Vet Center includes a diagnosis of 
post-traumatic stress disorder related to service in Vietnam, 
the Board finds that, when resolving all reasonable doubt in 
favor of the veteran, he has a diagnosis of post-traumatic 
stress disorder that conforms to the DSM-IV.  As such, the 
diagnosis of post-traumatic stress disorder based on the 
veteran's stressors in the Republic of Vietnam during active 
service is accepted, and the veteran's claim for service 
connection for post-traumatic stress disorder is granted.



ORDER

Service connection for post-traumatic stress disorder is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


